DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgement is made of the Applicant’s claim of domestic priority to provisional US application 62/598,827 filed 14 December 2017.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 7 January 2021, referring to the claims filed 7 December 2020, has been entered.

Examiner’s Note
Applicant's amendments and arguments filed 7 December 2020 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to 

Election/Restrictions
The Applicant has previously elected polyethylene glycol (suspending agent), polysorbate 20 (wetting agent), polystyrene (polymeric bead), sodium dihydrogen phosphate (buffer), sodium hydroxide (pH modifier).

Status of the Claims
Claims 1-20 are pending.
Claims 1-20 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (WO 2016/157061) in view of Texter et al. (US 5,994,041).
	The Applicant claims, in claim 1, a process for preparing micronized paliperidone ester (particle size distribution from about 1-30 m) comprising wet milling an aqueous suspension of solid paliperidone ester, suspending agent, wetting agent, and a plurality m. Claims 3-4 narrow the species of suspending and wetting agents. In claim 5, the polystyrene beads consist of polystyrene beads crosslinked with divinylbenzene. Claim 6 narrows the amounts of each agent. In claims 7-8 and 15 the composition further comprises a buffer (0.5-3%) and in claims 9-10 and 16 further comprises a pH modifier (0.5-3%). Claim 11 narrows the species of paliperidone ester. In claim 12, the suspension comprises paliperidone palmitate (6-35%), polyethylene glycol 4000 (5-20%), and polysorbate 20 (1-3%). In claim 13, the crosslinked polystyrene is present from about 40-85% and in claim 14, the beads have a particle size of from 0.6-0.8 mm. Claim 17 requires a specific particle size distribution. Claim 18 requires the process to be conducted aseptically and claim 19 requires it to be continuous. In claim 20, the micronized paliperidone ester product is in an injectable dosage form.
	Kumar teaches a process for wet milling paliperidone palmitate (about 40-300 m) comprising mixing the solid ester in a sterile vehicle, wet milling in the presence of first milling beads (about 1.5 mm), and subjecting the suspension to second milling beads (about 0.3 mm) to obtain micronized particles of less than 3 m (pg 3, ¶1). Kumar is not specific as to the choice of vehicle, however does teach using water in the injection (pg 12, ¶4). The first milling bead can range from 0.5-2.5 mm and can be selected from the group comprising yttrium-stabilized zirconium oxide, ceramic material, and porcelain (pg 4, ¶1-3). In one example, the process composition comprises paliperidone palmitate (15.07%), polysorbate 20 (1.16%), citric acid (0.48%), disodium hydrogen phosphate (0.48%), polyethylene glycol 4000 (2.9%), sodium dihydrogen 90 of 2 m from an original size of 40 m (pg 18, ¶1; pg 20, Table 7). The first round of milling beads is 1.5 mm and the second is 0.3 mm (pg 20, Table 7). The end result is a micronized suspension filled into syringes, thus implying an injectable dosage form (id). Regarding polyethylene glycol 4000, said agent can be used in amounts ranging from 0.5-5.0% (pg 12, ¶5). The entire process can be carried out in single equipment (pg 3, ¶1). The entire process can be carried out in single equipment and is taught as being so in Comp. Ex. A (pg 3, ¶1; pg 14-15, Comp. Ex A). Regarding the final particle size, although Example 1 teaches a size of 2 m, Comp. Ex. A which uses the same excipients but only one round of milling beads achieved a particle size of 8 m (pg 20, Table 7) thus indicating that the end particle size is directly related to the size and frequency of using milling beads. Broadly, Kumar teaches that the solid paliperidone palmitate can be reduced to sizes in the range of about 10-39 m after the first round of milling beads (pg 11, ¶ 2).
	Kumar does not anticipate the concentrations of instant claim 12. Kumar does not teach the polymeric beads consist of polystyrene beads crosslinked with divinylbenzene.
	Texter teaches that in conventional wet milling processes, using ceramic or glass milling media results in leaching of metal hydroxides thus destabilizing dispersions (col 4, lns 16-20). As an alternative to ceramic media/beads, polystyrene beads crosslinked with divinylbenzene can be used (col 16, lns 34-41).
prima facie obvious to follow the process of Kumar and adjust the levels of polyethylene glycol 4000 to 5% and the diameter of the beads to within 0.5-2.5 mm based on the teachings of Kumar. Moreover, it would have been obvious to replace the ceramic beads, which are a suitable milling bead taught by Kumar, for polystyrene crosslinked with divinylbenzene, since the ceramic media is said to have the negative result of metal hydroxide leaching. Generally, it is prima facie obvious to substitute one equivalent component or process for another, each of which is taught by the prior art to be useful for the same purpose (see MPEP 2144.06). Regarding claim 17, Kumar teaches broadly that after the first milling beads, the resulting paliperidone particle size is from about 10-39 m. Comp. Ex. A further provides a process wherein only one set of milling beads is used. It would have been prime facie obvious to the person of ordinary skill in the art to adjust the size, amount, and processing time of the polymeric beads to achieve a micronized paliperidone ester with a D90 particle size from about 15-20 m, which falls within the range of 10-39 m taught in Kumar. That being said and in lieu of objective evidence of unexpected results, the amount of polymeric beads used can be viewed as a variable which achieves a desired particle size distribution. The optimum or workable range of polymeric beads can be accordingly characterized as routine optimization and experimentation (see MPEP 2144.05 (II)B). Similarly, the particle size distribution (D90, D50, and D10) can be viewed as a variable which achieves a desired paliperidone ester size for delivery into a patient. The optimum or workable range of particle size distribution can be accordingly characterized as routine optimization and experimentation (see MPEP 2144.05 (II)B). “[Discovery of an optimum value of a result effective variable in a known process is ordinarily within .

Response to Arguments
Applicant's arguments filed 7 December 2020 have been fully considered but they are not persuasive. The Applicant argues, on pages 6-7 of their remarks, that Smith teaches that polymeric milling media swells in liquid milling medium comprising an organic solvent, whereas Kumar is conducted in an aqueous medium. The Applicant further argues, on pages 7-8, that Texter is broad to any milling media including both ceramic and/or polymeric milling beads.
In response, Smith has been withdrawn as prior art above as being unnecessary to properly reject the instant claims. Kumar teaches a process for wet milling paliperidone palmitate in an aqueous vehicle wherein the milling beads are yttrium stabilized zirconium beads. It would have been obvious to replace the yttrium stabilized zirconium beads with polystyrene beads crosslinked with divinylbenzene, since Texter teaches that the ceramic media has the negative result of metal hydroxide leaching (see MPEP 2144.06). Texter provides guidance and motivation for making this substitution, therefore Smith is not needed to reject the instant claims and arguments against Smith are considered moot. Although Texter is broad to multiple different selections of milling beads, the explicit teaching of a benefit to be achieved by avoiding ceramic beads provides enough teaching to the skilled artisan to render selection of polystyrene beads In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983) (see MPEP 2144 (II)). The above rejection is accordingly maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached on M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613